Citation Nr: 0011477	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2. Entitlement to an evaluation in excess of 10 percent for a 
disability of the right forearm with limitation of motion of 
the wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1987 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record indicates that during the pendency of this appeal 
the RO, in an October 1998 rating action, granted service 
connection for a tender scar of the right wrist and assigned 
an initial evaluation of 10 percent.  The veteran has not 
filed a notice of disagreement with regard to that issue and 
it is not currently before the Board.

The only issue certified for appellate consideration is the 
issue of entitlement to service connection for carpal tunnel 
syndrome.  A review of the record indicates that in January 
1997 the veteran filed her claim for an increased evaluation 
for residuals of a right arm injury received as a result of a 
motor vehicle accident.  She alleged that she was being 
treated for right wrist carpal tunnel syndrome in connection 
with the injuries.  In July 1997 the RO framed the issues as: 
evaluation of right forearm with limitation of wrist; and 
service connection for carpal tunnel syndrome as secondary to 
the service connected disability of scar, right forearm with 
limitation of wrist.  The rating decision continued the 
previous 10 percent evaluation and denied service connection 
for carpal tunnel syndrome.  The veteran filed a timely 
notice of disagreement with regard to both issues and the RO 
issued a statement of the case in September 1998.

In October 1998, following the receipt of a private medical 
record, the RO issued a rating decision which did not address 
the increased evaluation claim, and incorrectly framed the 
carpal tunnel syndrome claim as one to reopen a previously 
denied claim and added a claim for entitlement to service 
connection for a tender scar of the right arm.  The latter 
claim was in response to the new medical evidence and was 
granted with a 10 percent evaluation.  Also in October 1998, 
a supplemental statement of the case was issued.  The only 
matter addressed therein the new and material evidence issue, 
which, as previously mentioned, was incorrectly framed.  The 
veteran subsequently filed a timely VA Form 9 Substantive 
Appeal.  Accordingly, the issues are as stated on the title 
page.  


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
carpal tunnel syndrome is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for entitlement to service connection for carpal tunnel 
syndrome.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

A well grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In this case, the opinions of qualified medical professionals 
are in conflict with regard to whether or not the veteran 
currently has carpal tunnel syndrome.  However, for the 
purpose of determining well-groundedness, competent medical 
evidence has been submitted demonstrating a diagnosis of 
carpal tunnel syndrome, which based on history from the 
veteran, is related to a motor vehicle accident which 
occurred during active service.  The Board notes that 
although the recently submitted private medical records show 
normal neurological studies, the treating physician included 
a diagnosis of carpal tunnel syndrome.  The report also notes 
that the veteran was involved in a motor vehicle accident 
during active duty which included an injury to the right 
forearm, but the assessment does not express whether or not 
the current carpal tunnel syndrome is related to the active 
duty motor vehicle accident.  Based on this report, the Board 
finds that the veteran's claim for service connection for 
carpal tunnel syndrome is well-grounded.

The Board also finds, however, that additional development is 
required prior to a determination on the merits.  Generally, 
if further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).



ORDER

The veteran has submitted a well-grounded claim for 
entitlement to service connection for carpal tunnel syndrome.


REMAND

With regards to the veteran's claim for an increased 
evaluation for right wrist disability, the Board notes that 
generally, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran has been afforded VA examinations for evaluation 
of her right arm injury in February 1995, June 1997, December 
1997 and August 1998.  The reports have indicated that the 
claims file was unavailable for review at the December 1997 
and August 1998 examinations, and that none of the 
examinations have included electromyograph/nerve conduction 
velocity testing.  There is a private medical examination of 
record which indicates that electromyograph and nerve 
conduction studies were normal, however, a diagnosis of 
carpal tunnel syndrome is provided.

The Board finds that the VA examinations and other medical 
evidence of record are insufficient to adjudicate the matters 
on appeal.  The two most recent examinations were performed 
without the benefit of the review of the claims file, and all 
were performed without testing, or explanation as to why 
testing was not necessary.  There are also conflicting 
diagnoses of record which should be reconciled.  These 
matters should be clarified prior to a final decision.  

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following: 

1. The veteran should be afforded a VA 
neurologic examination to determine 
whether she has carpal tunnel syndrome, 
and if so, whether it is the result of 
the motor vehicle accident which occurred 
during active duty.  The claims folder 
and a copy of this remand should be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate diagnosis and 
assessment.  If electromyographic/nerve 
conduction or other tests are not 
performed, the examiner should comment on 
why they are not necessary.  To the 
extent possible the examiner should 
reconcile the previous inconsistent 
diagnoses.

2. The veteran should be afforded another 
VA orthopedic evaluation to evaluate her 
service-connected right wrist disability.  
The examiner should describe any 
anatomical damage or functional loss, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

3. In addition, the examiner should 
provide an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

4. In conjunction with performance of the 
examination the examiner should list all 
of the diagnoses which contribute to the 
veteran's service-connected right 
forearm/wrist disability.  The evaluation 
of the same manifestation under different 
diagnoses is to be avoided, and the 
examiner should fully explain if, and to 
what degree, the manifestations of the 
different diagnoses overlap.  

5. The RO should then readjudicate, on 
appeal, the issues of service connection 
for carpal tunnel syndrome and an 
increased evaluation for the service-
connected disability of the right forearm 
with limitation of motion of the wrist.  
Thereafter the RO should issue the 
veteran a supplemental statement of the 
case which includes law and regulations 
pertinent those determinations, and a 
full discussion of action taken on the 
claim, consistent with the Court's 
instruction in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



